UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 95-8105


In Re: RICHARD L. BAST,

                                                         Petitioner.




        On Petition for Writ of Mandamus.   (CA-95-531-A)

Submitted:   February 7, 1996         Decided:     February 29, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.

Richard L. Bast, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard L. Bast filed this petition for a writ of mandamus

asking the court to rescind the district court's order imposing

sanctions against him. However, mandamus is not a substitute for

appeal. In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.
1979). Because Bast may challenge the sanction order by way of an

appeal, we deny the petition for a writ of mandamus. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court an argument
would not aid the decisional process.




                                                  PETITION DENIED




                                2